Citation Nr: 0629405	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for urine expressing 
incontinence as a result of VA surgery performed in July 
1982.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1965.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an adverse rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2006, the veteran 
appeared and testified before C.W. Symanski who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
the case.  38 U.S.C.A. § 7102(b) (West 2002).

In a statement received in February 2006, the veteran raised 
the issue of reopening a prior final decision denying 
entitlement to service connection for urinary incontinence 
first manifested in service.  This issue is not currently on 
appeal before the Board, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A final RO rating decision dated July 1995 denied a claim 
of entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of surgery for urinary incontinence on the basis 
that there was no competent evidence that the veteran 
manifested any residual chronic disability resulting from VA 
surgery performed in July 1982.

2.  A final RO rating decision dated May 1998 declined to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for residuals of surgery for urinary incontinence on 
the basis that there was no competent evidence that the 
veteran manifested any residual chronic disability resulting 
from VA surgery performed in July 1982.

3.  Evidence of record since the RO's May 1998 decision is 
new and material as it includes a medical statement that 
suggests that the veteran suffered additional disability of 
urge incontinence that was an unintended consequence from the 
anterior urethropexy performed by VA in July 1982.


CONCLUSIONS OF LAW

1.  An RO rating decision dated July 1995, that denied a 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for urine expressing incontinence as a 
result of VA surgery performed in July 1982, is final.  38 
U.S.C.A. §§ 1151, 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 
20.302(b), 20.1103 (1995).

2.  An RO rating decision dated May 1998, that declined to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for urine expressing 
incontinence as a result of VA surgery performed in July 
1982, is final.  U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 3.156, 20.302(a) (1995).

3.  The evidence added to the record subsequent to the RO's 
May 1998 rating decision is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1151, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to compensation under 38 
U.S.C. § 1151 for urinary urge incontinence resulting from VA 
surgery performed in July 1982.  Historically, an RO rating 
decision dated September 1995 denied the claim on the basis 
that there was no competent evidence that she manifested any 
residual chronic disability resulting from her VA surgery.  
The veteran filed a timely notice of disagreement (NOD) in 
September 1995, and was issued a statement of the case (SOC) 
on September 28, 1995.  She did not submit a timely 
substantive appeal, and the decision is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 20.302(b) 
(1995).  An unappealed RO rating decision dated May 1998 
declined to reopen the claim on the same basis.  That 
decision is final.  U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 3.156, 20.302(a) (1995).  

The veteran filed her claim to reopen in January 2002, and 
this appeal ensues from the RO's March 2002 decision 
declining to reopen the claim.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  However, if the claimant can thereafter present new 
and material evidence, then the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

For claims filed on or after October 1, 1997, the provisions 
of 38 U.S.C.A. § 1151 require that entitlement to benefits 
for any injury or disease resulting from VA treatment be 
established by proof of fault or accident on the part of VA.  
38 U.S.C.A. § 1151 (West 2002).  See VAOPCGREC 01-99 (Feb. 
16, 1999).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that compensation shall be provided to a veteran for 
additional disability proximately resulting from:

"(A) carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
(VA) in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or
(B) an event not reasonably 
foreseeable."

The enabling regulation, 38 C.F.R. § 3.361, entitled Benefits 
under 38 U.S.C. 1151(a) for additional disability or death 
due to hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program, states, in pertinent part, 
as follows
	
(b) Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA 
compares the veteran's condition immediately 
before the beginning of the hospital care, 
medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program upon 
which the claim is based to the veteran's 
condition after such care, treatment, 
examination, services, or program has stopped. 
VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, 
medical or surgical treatment, or examination 
must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional disability 
or death due to training and rehabilitation 
services or compensated work therapy program 
must meet the causation requirements of 
paragraph (d)(3) of this section.

   (1) Actual causation required.  To establish 
causation, the evidence must show that the 
hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional 
disability or death.  Merely showing that a 
veteran received care, treatment, or examination 
and that the veteran has an additional 
disability or died does not establish cause.

   (2) Continuance or natural progress of a 
disease or injury.  Hospital care, medical or 
surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease 
or injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease 
or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a 
disease or injury for which the services were 
provided.

   (3) Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote 
contributing cause.

   (1) Care, treatment, or examination.  To 
establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's 
additional disability or death, it must be shown 
that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and

   (i) VA failed to exercise the degree of 
care that would be expected of a reasonable 
health care provider; or
   (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination 
without the veteran's or, in appropriate 
cases, the veteran's representative's 
informed consent. To determine whether there 
was informed consent, VA will consider 
whether the health care providers 
substantially complied with the requirements 
of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent. Consent may be 
express (i.e., given orally or in writing) or 
implied under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency 
situations.

   (2) Events not reasonably foreseeable.  
Whether the proximate cause of a veteran's 
additional disability or death was an event not 
reasonably foreseeable is in each claim to be 
determined based on what a reasonable health 
care provider would have foreseen.  The event 
need not be completely unforeseeable or 
unimaginable but must be one that a reasonable 
health care provider would not have considered 
to be an ordinary risk of the treatment 
provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that 
a reasonable health care provider would have 
disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.
   
Evidence before the RO in May 1998 included hospitalization 
records from the San Juan, Puerto Rico VA Medical Center 
(VAMC).  These documents showed that the veteran was admitted 
on July 22, 1982 for surgical correction of stress 
incontinence.  On July 26th, she underwent an anterior 
urethropexy, Lapides technique, and was discharged on July 
30th denying incontinence symptoms.  She was rehospitalized 
on July 31st due to voiding difficulty.  Her assessments 
included urinary retention and urinary tract infection (UTI) 
treated with antibiotics.  Her subsequent VA clinic records 
document her continued symptoms of urinary urge incontinence 
requiring multiple cystoscopies as well as periurethral 
collagen injections.

Evidence added to the record since the RO's May 1998 decision 
includes an October 10, 1993 opinion from VA's Chief of 
Urology Section at the James A. Haley VA Hospital (VAH).  
This statement reads as follows:

[The veteran] has been under the case of the 
urology section for her bladder dysfunction.  A 
review of her records reveals the following.  Her 
symptoms of stress incontinence were present for 
3 months by history documented on her outpatient 
visit (7/12/1982) and hospital admission 
(7/19/1982).  She had a cystometrogram that was 
reported as normal (7/22/1982) and a repeat exam 
demonstrating the stress incontinence ("positive 
Marchall test").  She underwent surgery on 
7/26/1982 (Marsall-Marchetti-Kranz operation).  
Following her discharge home she required 
readmission on 7312/1982) [sic] for urinary 
retention with findings of 850 ml in her bladder.  
This was the first evidence of bladder 
dysfunction arising directly from her surgical 
intervention.  There was no prior history or 
evidence of urinary retention prior to surgery.  
Her subsequent outpatient evaluations document 
the presence of urge incontinence (8/19/1982, 
1/10/1983, 4/8/1993) that had not been present 
postoperatively and she was begun on therapy 
exclusively for her urge incontinence 
(Oxybutynin, 5 mg bid 4/8/1983).  This is 
additional evidence of bladder dysfunction 
arising directly from her surgical intervention.

Evidence of bladder and urethral "over-
correction" and severe scarring were documented 
on June 14, 1994 by Dr. Paul Austin in his note 
on 12/20/1994.  Attempts were finally made to 
correct this condition on April 1, 1996 with 
performance of urethrolysis and bladder neck 
sling placement by Dr.s' Helal and Tannenbaum.  
However her condition persisted as diagnosed by 
urodynamic evaluation on 7/23/1999.  Most 
recently she has undergone urethrolysis and 
placement of a rectus fascial sling for her 
combination of stress and urge incontinence on 
1/24/2001.  The findings of an overly suspended 
urethra have been confirmed during her recent 
evaluation and surgery.

Her history and physical findings have been 
consistent with bladder dysfunction.  It is my 
assessment that while [the veteran's] bladder 
condition of stress incontinence was present 
prior to her original surgery in 1982 (by some 
three months), the development of urge 
incontinence and voiding dysfunction have been 
present and can be attributed to his surgery ...

The Board finds this medical statement constitutes new and 
material evidence sufficient to reopen the claim.  The VA 
Chief of Urology appears to suggest that the veteran suffered 
additional disability of urge incontinence that was an 
unintended consequence from the anterior urethropexy 
performed by VA in July 1982.  This statement, based upon 
review of the veteran's clinical records, cures the previous 
evidentiary deficit and, when considered with previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  The claim, therefore, is reopened.

As addressed below, the Board defers consideration of the 
claim on the merits pending additional development.



ORDER

The claim of entitlement to compensation under 38 U.S.C. § 
1151 for urine expressing incontinence as a result of VA 
surgery performed in July 1982 is reopened.  To this extent 
only, the claim is granted.


REMAND

As indicated above, VA's Chief of Urology appears to suggest 
that the veteran suffered additional disability of urge 
incontinence that was an unintended consequence from the 
anterior urethropexy performed by VA in July 1982.  This 
examiner's statement, however, is unclear as to whether the 
veteran's additional disability is due to the fault or 
negligence on the part of VA personnel, as required by 38 
U.S.C. § 1151 and 38 C.F.R. § 3.361.  The Board, therefore, 
finds that medical examination and opinion is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  On 
remand, the veteran should be provided notice that complies 
with the provisions of 38 U.S.C. § 5103 and 38 C.F.R. § 
3.159.  Additionally, all legal and medical documents 
associated with the veteran's application for disability 
benefits with the Social Security Administration (SSA) should 
be obtained.

Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Provide the veteran notice that 
complies with the provisions of 38 U.S.C. § 
5103 and 38 C.F.R. § 3.159.

2.  Obtain the following records in the 
possession of a federal agency:
	a) complete clinic records from the San 
Juan, Puerto Rico VAMC from July 1982 to 
January 1994;
	b) complete clinic records from the James 
A. Haley, VAH since May 1995; and
	c) all medical and legal documents 
pertaining to the veteran's application for 
SSA disability benefits.

3.  Upon receipt of any additional evidence 
and/or information, schedule the veteran 
for appropriate VA examination in order to 
determine the nature and etiology of her 
urinary incontinence.  The claims folder 
should be made available to the examiner 
for review.  Following examination and 
review of the claims folder, the examiner 
should be requested to provide opinion on 
the following question:
	Whether it is at least as likely as not 
(probability of 50% or greater) that the 
veteran suffered additional disability 
resulting from her anterior urethropexy 
performed by VA in July 1982 that was not 
reasonably foreseeable and/or due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment?

4.  Thereafter, readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, the veteran and her representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain medical opinion and to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


